UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 19-7324


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

MICHAEL RANKINS,

                     Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Elizabeth City. Louise W. Flanagan, District Judge. (2:14-cr-00003-FL-1)


Submitted: January 21, 2020                                       Decided: January 24, 2020


Before WILKINSON, KEENAN, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael Rankins, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Michael Rankins appeals from the district court’s order denying his motion to have

DNA testing performed on a ski mask recovered from the scene of a bank robbery. We

have reviewed the record included on appeal and find no reversible error. See 18 U.S.C.

§ 3600(a)(9) (2018). Therefore, we affirm for the reasons stated by the district court.

United States v. Rankins, No. 2:14-cr-00003-FL-1 (E.D.N.C. Aug. 12, 2019). We dispense

with oral argument because the facts and legal contentions are adequately presented in the

materials before this Court and argument would not aid the decisional process.

                                                                             AFFIRMED




                                            2